—In an action to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Franco, J.), entered November 19, 1998, which, after a non-jury trial, dismissed the complaint. The plaintiff’s notice of appeal from a decision dated October 27, 1997, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the court’s conclusion that he was paid in full by the defendants was based upon a fair interpretation of the evidence (see, Greenberg v Behlen, 220 AD2d 720; Universal Leasing Servs. v Flushing Hae Kwan *429Rest., 169 AD2d 829; Nicastro v Park, 113 AD2d 129). Rosenblatt, J. P., Copertino, McGinity and Luciano, JJ., concur.